Order entered June 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-15-00215-CV

         IN RE ANCIENT SEAS EXPLORATION & PRODUCTION, LLC, AND
                  CONTINENTAL EXPLORATION, LLC, Relators


                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 10-2967

                                             ORDER
                        Before Justices Lang-Miers, Brown and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We LIFT the stay imposed by order our dated February 24, 2015. We ORDER relator to bear

the costs of this original proceeding.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE